Assault with intent to murder is the offense; penalty assessed at confinement in the penitentiary for ten years.
The indictment appears regular and properly presented. The record is before us without bills of exception or statement of facts. However, in a supplemental transcript we find the affidavit of the official court reporter and the certificate of the trial judge to the effect that the statement of facts was prepared by the court reporter in response to the pauper's oath filed by the appellant and delivered to counsel for appellant within the ninety-day period, but that the statement of facts was never presented to the district attorney nor to the trial judge for approval. Under the circumstances, we do not think the appellant used the diligence required by law to obtain the statement of facts within the statutory time. See 4 Tex. Jur., p. 418, Section 286, and cases collated.
No matter having been presented by the record before us which would authorize a reversal of the conviction, the judgment of the trial court is affirmed.
                    ON MOTION FOR REHEARING.